Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of General California Municipal Money Market Fund In planning and performing our audit of the financial statements of General California Municipal Money Market Fund (the “Company”) as of and for the year ended November 30, 2016, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Company’s internal control over financial reporting, including controls over safeguarding securiti es, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-
